DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the covering” in line 1 without proper antecedent basis.  It is unclear what “covering” is being referred to. The claim should be amended to clearly set forth such a covering, or to depend upon claim 11 rather than claim 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (US 3,529,308).
McBride discloses a head wrap comprising a band of material (10/11) sized and shaped to wrap around a wearer's head (see Figs. 1-2), a lower edge of the band being configured to be proximate to a hair line of a wearer when worn (see lower portion of edge 11), the lower edge of the band including a first notch and a second notch (see notch on each side, formed by the upwardly curved shape of the edge which is just rear of the reference numeral “15” in Fig. 1), the first notch being sized, shaped, and positioned within the band to align with the wearer’s first ear and the second notch being sized, shaped, and positioned within the band to align with the wearer’s second ear (the notches align with the wearer’s ears; see Figs. 1-3; col. 2, lines 19-24 discloses that the edge curves over the ear).
Regarding claim 2, the band of McBride is configured so that the band does not cover the wearer’s first ear or the wearer’s second ear when worn (see Fig. 1).
Regarding claim 3, McBride discloses the band comprises a first end and a second end (see ends 13; Fig. 7; col. 2, lines 13-14), wherein the second end is 
Regarding claim 4, McBride discloses the band further comprises a neck extension (at the rear at 17; see Figs. 2-3 and 7) configured to extend downwards from the band and cover a hairline of the wearer positioned at a base of the wearer’s head, the neck extension being positioned between the first notch and the second notch (see Figs. 2-3 and 7; col. 2, lines 19-31).
Regarding claim 5, the band further comprises an outer layer and an inner layer (in the embodiment of Fig. 4, the part 10 forms the outer layer and the sponge 19 forms the inner layer; in the embodiment of Fig. 9, the part 10 forms the outer layer and the embedded metal band 22’ forms an inner layer as claimed).
Regarding claim 6, the band further comprises an outer layer and an inner layer (in the embodiments of Fig. 4 and Fig. 9, the part 10 forms the outer layer and the sponge 19 forms an inner layer), the inner layer being configured to wick moisture away from the wearer’s head (McBride discloses that the sponge 19 is absorbent; col. 2, lines 63-64; sponge material would function to wick moisture from the wearer’s head as claimed).
Regarding claim 7, the band further comprises an outer layer (part 10), the outer layer being configured to have a decorative appearance (part 10 is considered to have a “decorative appearance” since it encircles the head in a decorative manner; Fig. 1) and an inner layer (in the embodiments of Fig. 4 and Fig. 9, the part 10 forms the outer layer and the sponge 19 forms an inner layer).

Regarding claim 9, the band is configured to protect a hairline of the wearer (see Figs. 1-3; col. 1, lines 12-18 and 21-33; col. 3, lines 11-17).
Regarding claim 10, the band is configured to hold a hair treatment applied to the scalp in place while worn by the wearer (the device structure is capable of functioning as claimed; see col. 1, lines  12-18 and 21-33).
Regarding claim 11, the head wrap comprises a covering (22 in Fig. 4) affixed to the band (see col. 2, lines 67-71, disclosing that covering 22 is affixed to the outer surface of band part 10 in Fig. 4), the covering being configured to cover a portion of the band (the covering 22 in Fig. 4 covers a portion of the band 10, as shown in Fig. 4).
Regarding claim 12, the covering (piece 22 in Fig. 4 forms a covering which covers the band part 10) is configured to enable a wearer to wrap the head wrap around her head and affix the head wrap to her head (the covering enables the head wrap to be wrapped around the head and affixed to the head as shown in Figs. 1-3; col. 2, lines 67-71).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose head coverings having structures similar to that of the claimed invention.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732